Ex-5b PERSPECTIVE REWARDS EEX-5b(10/10) VARIABLE AND FIXED ANNUITY APPLICATION (VA640NY) Home Office:Purchase, NY10577 www.jackson.com First Class Mail:P.O. Box 30313 Customer Care: 800-599-5651 Lansing, MI 48909-7813 Bank or Financial Institution Customer Care: 888-464-7779 Fax: 888-576-8383 Overnight Mail: 1 Corporate Way Hours: 8:00 a.m. to 8:00 p.m. ET Lansing, MI 48951 Email: contactus@jackson.com Broker/Dealer or External Account No. (if applicable) Primary Owner PLEASE PRINT If Owner Type of Ownership: Individual/Joint Trust Custodian Corporation/Pension Plan (and/or Joint Owner) is not a Social Security Number or Tax I.D. Number Sex Male Female U.S. Citizen and/or a U.S. U.S. Citizen Yes No Resident, Form W-9 or Form W-8BEN (as First Name Middle Name Last Name applicable) is required with application. Non-Natural Owner/Entity Name (if applicable) If Owner is a Trust, Trustee Certification Date of Birth (mm/dd/yyyy) Telephone Number(including area code) Email Address form N5335 or trust / / ( ) documents are required with Physical Address Line 1 (No P.O. Boxes) Line 2 application. It is required for Good City State ZIP Code Order that you provide a physical address. Mailing Address Line 1 Line 2 Only include mailing address if City State ZIP Code different from physical address. Joint Owner First Name Middle Name Last Name Proceeds will be distributed in accordance Social Security Number Date of Birth (mm/dd/yyyy) Sex U.S. Citizen with the MaleFemale Yes No Contract on / / the first death of either Email Address Relationship to Owner Telephone Number (including area code) Owner. Spouse ( ) Other Physical Address Line 1 (No P.O. Boxes) Line 2 City State ZIP Code NVDA 640 Page 1 of 10 NV640 10/10 LONG-TERM SMART Primary Annuitant Same as Owner SexMale Female U.S. Citizen Yes No Complete this First Name Middle Name Last Name section if different from Owner. Social Security Number Date of Birth (mm/dd/yyyy) Telephone No. (including area code) Relationship to Owner Spouse / / ( ) Other Physical Address Line 1 (No P.O. Boxes) Line 2 City State ZIP Code Joint/Contingent Annuitant Joint AnnuitantOR Contingent Annuitant SexMale Female U.S. Citizen Yes No Complete this Same as Joint Owner section if First Name Middle Name Last Name different from Joint Owner. Contingent Social Security Number Date of Birth (mm/dd/yyyy) Telephone No. (including area code) Relationship to Owner Annuitant Spouse must be / / ( ) Other Annuitant's spouse. Physical Address Line 1 (No P.O. Boxes) Line 2 Available only on a Qualified plan custodial City State ZIP Code account when electing a Joint GMWB. Beneficiary(ies) It is required for Primary % Percentage of Death Benefit Good Order that the Death Individual Name (First, Middle, Last) or Non-Natural Entity Name Benefit Percentage be whole numbers and must total Social Security/Tax I.D. NumberDate of Birth (mm/dd/yyyy) Relationship to Owner 100% for each Spouse / / beneficiary Other type. Primary Contingent % Percentage of Death Benefit Individual Name (First, Middle, Last) or Non-Natural Entity Name Social Security/Tax I.D. NumberDate of Birth (mm/dd/yyyy) Relationship to Owner For additional beneficiaries, / / please attach a separate sheet, signed and Primary Contingent % Percentage of Death Benefit dated by the Owner, which Individual Name (First, Middle, Last) or Non-Natural Entity Name includes names, percentages, and other Social Security/Tax I.D. NumberDate of Birth (mm/dd/yyyy) Relationship to Owner required information. / / NVDA 640 Page 2 of 10 NV640 10/10 LONG-TERM SMART Make all Premium Payment checks payable to Select method of payment Jackson Check $ Wire $ National Life Insurance External Transfer $ Internal Transfer $ Company of New York. Annuity Type IRA: Qualified Plan: SEP/IRA (408(k)): Jackson IRA - Traditional* 401(k) Qualified Savings Plan SARSEP National Life Stretch IRA Cash Balance-Defined Benefit SEP Insurance Roth IRA: Cash Balance-Defined Contribution ORP: Company of Roth Conversion HR-10 (Keogh) Plan New York, also ORP Roth IRA* Money Purchase referred to as Texas ORP " Jackson of *Tax Contribution Years and Amounts: Profit Sharing Plan Charitable Remainder Trust: NY" or " the Year:$ Roth 401(k) Company" will Charitable Remainder Year:$ Target Benefit Plan issue Annuity Annuity Trust Type per the Non-Qualified Plan: TSA Plan: Charitable Remainder bold headings. Deferred Compensation 403(b) TSA Unitrust Non-Tax Qualified Statement Regarding Replacement of Existing Policies or Annuity Contracts It is required Are you replacing an existing life insurance policy or annuity contract? for Good Order No Yes that this entire Jackson of NY pre-assigned Contract number: section be completed. If "Yes" please complete the following company information.Please complete all necessary forms as required by New York Regulation 60. If replacing, please provide Company name Contract number Anticipated amount the Jackson of NY pre- $ assigned Contract $ number. $ Transfer Information Non-Qualified Plan Types: IRC 1035 Exchange Non-1035 Exchange For transfers, it is required All Other Plan Types: Direct Transfer Direct Rollover Non-Direct Rollover for Good Order that this Please check the appropriate box(es) under the "Transfer Type" and "Client Initiated" headings. If you have already, entire section or plan to submit a transfer request to the surrendering institution, please select "Yes" under "Client Initiated." be completed. Jackson of NY will only request the funds if this section is left blank or checked "No." Transfer Client Anticipated date Anticipated Type Initiated Company releasing funds Account number of receipt transfer amount Full Yes / / $ Partial No Full Yes / / $ Partial No Full Yes / / $ Partial No Annuitization/Income Date Specify Income Date (mm/dd/yyyy) If an Income Date is not specified, Jackson of NY will / / default to the Latest Income Date as shown in the Contract. NVDA 640 Page 3 of 10 NV640 10/10 LONG-TERM SMART Optional Death BenefitsOnce selected, optional death benefits cannot be changed. If no Optional May not be selected in combination with LifeGuard Freedom FlexDB. Death Benefit is selected your Highest Anniversary Value Death Benefit (Ages 0-79) beneficiary(ies) will receive the Other Optional BenefitsOnce selected, optional benefits cannot be changed. standard death benefit. Guaranteed Living Benefit Options (May select only one GMWB) Please see the prospectus for GMWB For Life details. (For Life Guaranteed Minimum Withdrawal Benefits) Optional LifeGuard Freedom Flex LifeGuard Freedom 6 Net Death Benefit For Life GMWB with Owner's choice of For Life GMWB with Bonus, Annual Step-Up, & and Other Bonus and Step-Up (Ages 35-80) Earnings-Sensitive Withdrawal Amount (Ages 35-80) Optional Benefits: Bonus Step-Up Additional LifeGuard Freedom 6 Netw/ Joint Option (Must select one) (Must select one) charges will Joint For Life GMWB with Bonus, Annual Step-Up, & 5% Annual apply. Please Earnings-Sensitive Withdrawal Amount (Ages 35-80) see the 6% Annual to Highest prospectus Quarterly Contract Value* 7% for details. * Not available with 8% bonus 8% GMWB (Guaranteed Minimum Withdrawal Benefits) Election Age SafeGuard Max limitations LifeGuard Freedom Flex w/ Joint Option GMWB with 5-Year Step-Up (Ages 0-85) apply based Joint For Life GMWB with Owner's choice of on the age of Bonus and Step-Up (Ages 35-80) AutoGuard 5 the Owner(s) Bonus Step-Up 5% GMWB with Annual Step-Up (Ages 0-80) or Covered Lives. (Must select one) (Must select one) AutoGuard 6 5% Annual 6% GMWB with Annual Step-Up (Ages 0-80) 6% Annual to Highest Quarterly Contract Value 4 LifeGuard Freedom Flex DB For Life GMWB with 6% Bonus, Annual Step-Up, and Death Benefit(Ages 35-70) For Non-Qualified plans, spousal joint ownership required unless non-natural owner, then spousal joint annuitants required. Please ensure the Joint Owner section on Page 1 (including the "Relationship to Owner" box) is properly completed. For Qualified plans, excluding custodial accounts, 100% spousal primary beneficiary designation required. Please ensure the Primary Beneficiary section on Page 2 (including the "Relationship to Owner" box) is properly completed. For Qualified plan custodial accounts, Annuitant's spouse must be designated as Contingent Annuitant.
